DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority it claimed to provisional application 62/705,762, filed on 07/14/2020.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The term “processor”, recited in independent claim 17, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  



Drawings
Figures 1, 9, and 14 are objected to as depicting a block diagram without “readily identifiable” descriptors of each block, as required by 37 CFR  1.84(n).  Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.”  In the case of figures 1, 9, and 14, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of that block.  That is, each vacant block should be provided with a corresponding label identifying its function or purpose.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  Claim 4 lacks a dependency; claim 1 will be assumed for examination purposes.  Likewise, claim 12 also lacks a dependency, and claim 9 will be assumed for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 5,999,637 A1) in view of Wang et al. (US 2019/0065833 A1).

Regarding claims 1, 9, and 17, and using claim 1 as an example, Toyoda discloses, except for elements highlighted in italicized bold, a method for high resolution face matching (intended use statement), the method comprises: 

obtaining a visual representation of a first face and a visual representation of a second face (for purposes of registration/recordation, input fingerprint images are compared with previously registered images of other fingerprints; see figure 8A:


    PNG
    media_image1.png
    486
    622
    media_image1.png
    Greyscale

); 

wherein the visual representations of the first and second faces are substantially aligned and are substantially of a same size; 

for each part out of a group of parts of the visual representation of a first face (for each block:

    PNG
    media_image2.png
    307
    611
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    495
    1047
    media_image3.png
    Greyscale


 ), 

(a) masking the part of the visual representation of a first face to provide a part-masked visual representation of the first face (

    PNG
    media_image4.png
    815
    1091
    media_image4.png
    Greyscale


 ), and 

(b) matching the part-masked visual representation of the first face to the visual representation of the second face to provide a match result related to the part (


    PNG
    media_image4.png
    815
    1091
    media_image4.png
    Greyscale


 ); 

determining relevancies of the parts of the group based on match results related to the parts (a fingerprint to be registered which shares a block that has a high similarity to a block of another fingerprint is a relevant block to be masked:


    PNG
    media_image5.png
    374
    1057
    media_image5.png
    Greyscale


);

generating parts relevancy indications that are indicative of the relevancies of the parts (a mask is generated:


    PNG
    media_image6.png
    627
    1056
    media_image6.png
    Greyscale


 ); and

performing at least one out of populating a database with the parts relevancy indications, displaying the parts relevancy indications, and transmitting the parts relevancy indications (the fingerprints along with the masked regions are stored in a database:

    PNG
    media_image7.png
    153
    1209
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    313
    606
    media_image8.png
    Greyscale

).

 Toyoda does not teach applying the above process to “faces”, and 

 Toyoda does not teach, “wherein the visual representations of the first and second faces are substantially aligned and are substantially of a same size”. 

Regarding difference A, Wang teaches face recognition where an input face is compared with a database of reference faces:

    PNG
    media_image9.png
    738
    599
    media_image9.png
    Greyscale


.

	Regarding difference B, Wang teaches  “wherein the visual representations of the first and second faces are substantially aligned and are substantially of a same size”:  Face Normalization:

    PNG
    media_image10.png
    738
    599
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    302
    681
    media_image11.png
    Greyscale

.


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Wang, by applying the masking process taught by Toyoda to the facial images of Wang during registration/enrollment, with motivation coming from Toyoda:   Reduction in false positive rates:

    PNG
    media_image12.png
    380
    1048
    media_image12.png
    Greyscale

.
	NOTE:  Wang already teaches the step of alignment between the two images thus teaching difference B.   Therefore, the Wang/Toyoda combination teaches all of the elements of claim 1. 
	
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Toyoda, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding claims 9 and 17 specifically, the Wang/Toyoda combination is computer implemented (Wang:

    PNG
    media_image13.png
    1037
    682
    media_image13.png
    Greyscale

 ). 

Regarding claim 2 and 10, the method according to claim 1 wherein parts of lower relevancy are associated with match results that are indicative of a better matching between their part-masked visual representation of the first face and the visual representation of the second face (met by the Wang/Toyoda combination:  Toyoda teaches that a higher relevancy means a higher similarity with other people’s biometrics, which means that portion of the biometric must be masked to be made less effective; thus, lower relevancy areas are associated with more relevant features that are more unique to the individual and NOT in common with other users). 

Regarding claim 3 and 11, the method according to claim 1 wherein the displaying of the parts relevancy indication comprises overlaying the parts relevancy indications on the visual representation of the first face (this claim further limits a non-selected alternative from the independent claim above, and this is not required of the Wang/Toyoda combination).

Regarding claims 4 and 12, the method according to claim wherein the displaying of the parts relevancy indication comprises displaying a heatmap that represents parts relevancies (this claim further limits a non-selected alternative from the independent claim above, and this is not required of the Wang/Toyoda combination).

Regarding claims 5 and 13, the method according to claim 1 wherein the obtaining comprises generating the visual representations of the first and second faces by at least one out of cropping, aligning, and size matching (met by the Wang/Toyoda combination:  Wang teaches:

    PNG
    media_image11.png
    302
    681
    media_image11.png
    Greyscale

).

Regarding claims 6 and 14. The method according to claim 1 wherein the group of parts covers an entire face (met by the Wang/Toyoda combination:  Toyoda teaches dividing the fingerprint entirely as follows: 

    PNG
    media_image14.png
    481
    1018
    media_image14.png
    Greyscale


	In combination, the face of Wang’s image would be divided equivalently).

Regarding claims 8 and 16, the method according to claim 1 wherein at least two parts are facial landmarks (met by the Wang/Toyoda combination:  Toyoda teaches dividing the fingerprint as noted above, and in combination, the face of Wang’s image would be divided equivalently; the divisions cover the eyes, nose, mouth, and ears). 

Regarding claims 7 and 15, while the Wang/Toyoda does not teach, “wherein the group of parts covers less than an entire face”, this would have been obvious because forehead and chin feature are not necessary to be divided or even considered because they do not contain typically distinguishing facial features used for recognition/comparison. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665